 2AO 435              Case            Administrative Office of the
                                 2:18-cr-00465-SPL                 United States Courts
                                                                Document                              FOR1
                                                                                  47 Filed 10/26/18 Page COURT
                                                                                                           of 1 USE ONLY
 AZ Form(Rev. )                                                                                                  DUE DATE:
                                                 TRANSCRIPT ORDER

1. NAME                                                                               2. PHONE NUMBER                    3. DATE
           Whitney Z. Bernstein                                                         949-369-3700                                10-26-18
4. FIRM NAME
                 Bienert Miller & Katzman, PLC
5. MAILING ADDRESS                                                                    6. CITY                            7. STATE         8. ZIP CODE
                         903 Calle Amanecer, Suite 350                                          San Clemente                CA                 92673
9. CASE NUMBER                          10. JUDGE                                                               DATES OF PROCEEDINGS
   2:18-cr-00465-SPL                                 Logan                            11.   April 5, 2018                 12.
13. CASE NAME                                                                                                  LOCATION OF PROCEEDINGS
   United States v. Backpage.com LLC, et al.                                          14.   Phoenix                       15. STATE AZ
16. ORDER FOR
APPEAL                               ✔
                                        CRIMINAL                                   CRIMINAL JUSTICE ACT               BANKRUPTCY
NON-APPEAL                           CIVIL                                      IN FORMA PAUPERIS                   OTHER 6SHFLI\

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                PORTIONS                                    DATE(S)                               PORTION(S)                           DATE(S)
  VOIR DIRE                                                                            TESTIMONY (6SHFLI\
  OPENING STATEMENT (Plaintiff)
  OPENING STATEMENT (Defendant)
  CLOSING ARGUMENT (Plaintiff)                                                         PRE-TRIAL PROCEEDING
  CLOSING ARGUMENT (Defendant)
  OPINION OF COURT
  JURY INSTRUCTIONS                                                                  ✔OTHER(6SHFLI\)
  SENTENCING                                                                              Plea Hearing                             April 5, 2018
  BAIL HEARING
18. ORDER
                        ORIGINAL + 1              FIRST            # OF                 DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                         ESTIMATED COSTS
                                                  COPY                                     (&heck all that apply)
                     copy to ordering party)                      COPIES
    30 DAYS                    
                               ✔                    
                                                    ✔
                                                                                              PAPER COPY
    14 DAYS                                        
7 DAYSH[SHGLWHG                                                                    ✔      3')HPDLO
    '$<6
                                                   
     DAILY
                                                                                            $6&,,HPDLO
   HOURLY                                          
   REALTIME                                                                           E-MAIL ADDRESS
                                                                                       tthomas@bmkattorneys.com
CERTIFICATION (19. & 20.)By signing below, I certify that I will pay all charges
           
                        (deposit plus additional).
                                                                                      NOTE: IF ORDERING 025(7+$121()250$7,
19. SIGNATURE     /s/Whitney Z. Bernstein                                             THERE WILL BE ANADDITIONAL CHARGE.
20. DATE   October 26, 2018
TRANSCRIPT TO BE PREPARED BY
                                                                                      ESTIMATE TOTAL

                                                                                      PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                    DATE                BY

DEPOSIT PAID                                                                          DEPOSIT PAID

TRANSCRIPT ORDERED                                                                    TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                   LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                      TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                             TOTAL DUE


                    DISTRIBUTION:               COURT COPY            TRANSCRIPTION COPY                ORDER RECEIPT       ORDER COPY
